Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/20 and 8/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a electronic device of an autonomous driving vehicle including the following subject matter
“receive metadata for map streaming from at least one server via the communicator based on at least one communication method, 
determine at least one type of data to be received from the at least one server among a plurality of types of data included in the metadata based on state information of the vehicle and a bandwidth of the at least one communication method, and 
receive and provide the determined at least one type of data from the at least one server via the communicator”
The prior art in general includes various forms of taking into consideration available networks or current network conditions in determining how or when to download data related to map streaming/navigation functions in a vehicle. The following are some general examples of this prior art:
US 20190236955 – Tests network bandwidth to determine what type of map data should be downloaded – See Fig. 3 S140 and  Paragraph 12 
US 20150100229 – Prioritizes large data for carrier networks with higher bandwidth versus those with lower bandwidth (4G vs 3G) – See Paragraph 153
US 20190190703 – Monitors network metrics across available networks for optimizing network transfer – See Paragraph 34, 43
The closes prior art is US 20200053577 by Sundar (Sundar).  Sundar discloses a network data optimizer for use in data transfers between a vehicle and a remote server, such as in a navigation setting (Paragraph 3).  This includes a situation where multiple communication networks and optimizing the data transfer based on costs (Paragraph).  In the closes aspect, this use of data classes which are similar in concept to the data types of the claims.  The data classes identify categories of information and corresponding priorities such that network selection cost can be correlated to the priority of the data class (Paragraph 31).  These data classes and priorities though originate on the vehicle side and are not communication network dependent as in the claims.  The claims require that metadata for map streaming is received from a server.  The metadata includes a plurality data types corresponding to the communication method.  The claims require determining a type of data to be received from one of the data types of the plurality of data types in the metadata, the determination being based on both vehicle state information and bandwidth information of the communication method.  This subject matter is not taught by any of the identified prior art a.-c. nor Sundar’s data class prioritizing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455